Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-2, 6-9, 13-16, and 20-29 is indicated because the closest prior art of record (Witt) fails to disclose, teach, or fairly suggest  the controller configured to calculate a derivative of the sensed temperature with respect to time, determine a predicted derivative, and determine that a change in an amount of food products being heated has occurred in response to comparing the derivative to the predicted derivate. Secondary reference Hara fails to teach a conveyor, and while Hara teaches obtaining dT/dt to determine an amount of food, Hara fails to teach determining/calculating a predicted derivate or range of predicted derivatives, and comparing the derivative to the predicted derivative. Secondary reference Lehman discloses obtaining dT/dt but fails to teach determining a predicted derivative of the sensed temperature based on current operating conditions of the toaster, or determining a range of predicted derivatives based on the current operating conditions of the toaster, and thus vails to teach comparing and varying conveyor speed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761